AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Mark Edwards Davis LLC, et al
                                                       JUDGMENT IN
                                                                FORA CIVIL CASE FEES
                                                                     ATTORNEY
                                Plaintiffs,
         v.                                            Case Number: 2:17-cv-01876-JAD-VCF
Engage Enterprises, LLC, et al


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
plaintiffs are awarded attorneys' fees in the amount of $22,162.00.




         6/14/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Cacciabaudo
                                                             Deputy Clerk
